            Case 2:18-cv-13862-NJB Document 31 Filed 08/28/20 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 SEMEITOUS FRANCIS o/b/o A.B.                                             CIVIL ACTION


 VERSUS                                                                   NO. 18-13862


 ANDREW SAUL, COMMISSIONER OF THE                                         SECTION: “G”(4)
 SOCIAL SECURITY ADMINISTRATION

                                    ORDER AND REASONS

       Before the Court is Plaintiff Semeitous Francis’ (“Plaintiff”) “Motion for Attorney’s Fees

and Costs under the Equal Access to Justice Act.”1 Defendant the Commissioner of the Social

Security Administration (the “Commissioner”) opposes the motion in part.2 Having considered the

motion, the memoranda in support and in opposition, the record, and applicable law, for the reasons

that follow, the Court grants the motion in part and denies it in part.

                                           I. Background

       On December 14, 2018, Plaintiff filed this action pursuant to 42 U.S.C. § 405(g) for review

of the final decision of Defendant denying her claim on behalf of her minor daughter, A.B., for

supplemental security income (“SSI”) under the Social Security Act (the “Act”).3 This matter was

referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b) and Local Rule

73.2(B). On May 22, 2019, the Commissioner answered the Complaint.4




       1
           Rec. Doc. 27.
       2
           Rec. Doc. 29.
       3
           Rec. Doc. 1.
       4
           Rec. Doc. 12.
            Case 2:18-cv-13862-NJB Document 31 Filed 08/28/20 Page 2 of 8




       On March 2, 2020, the Magistrate Judge recommended that this Court affirm the ALJ’s

decision denying Plaintiff’s application for SSI on behalf of A.B.5 After Plaintiff filed timely

objections to the Report and Recommendation, the Court reviewed Plaintiff’s claims de novo.6 On

March 30, 2020, the Court declined to adopt the recommendation and remanded this matter to the

ALJ pursuant to 42 U.S.C. § 405(g) for a new hearing.7

       Plaintiff filed the instant motion for attorney’s fees on June 30, 2020.8 On July 7, 2020, the

Commissioner filed an opposition to Plaintiff’s motion for attorney’s fees.9

                                      II. Parties’ Arguments

A.     Plaintiff’s Arguments in Support of Motion for Attorney’s Fees

       Plaintiff asserts that she is entitled to attorney’s fees under the Equal Access to Justice Act

(“EAJA”), 28 U.S.C. § 2412(d).10 Plaintiff contends that she is a prevailing party under the

EAJA.11 Therefore, she argues that she is entitled to attorney’s fees unless the Commissioner can

prove that her position in this matter was “substantially justified.”12




       5
           Rec. Doc. 19 at 17.
       6
           Rec. Doc. 24.
       7
           Id.
       8
           Rec. Doc. 27.
       9
           Rec. Doc. 28.
       10
            Rec. Doc. 27-1 at 1.
       11
            Id. at 2.
       12
            Id.


                                                  2
            Case 2:18-cv-13862-NJB Document 31 Filed 08/28/20 Page 3 of 8




       Plaintiff requests attorney’s fees in the amount of $5,947.50.13 This amount is based on an

hourly rate of $195.00 and 30.50 hours of work.14 She argues that the hourly rate of $195.00 is

calculated on the basis of the $125.00 hourly rate authorized by the EAJA enhanced by the increase

in the cost of living.15 Plaintiff also requests recovery of court costs, but she does not specify the

costs she is seeking to recover.16 Finally, Plaintiff submits an executed assignment of rights to any

attorney’s fees under the EAJA fees to her attorney, Robyn R. Griffin.17

B.     The Commissioner’s Memorandum in Opposition

       The Commissioner filed a memorandum in opposition disputing the request for recovery

of costs, the hourly rate requested by Plaintiff, and the request that fees be awarded to Plaintiff

rather than her attorney.18 First, the Commissioner objects to Plaintiff’s request for recovery of

costs because Plaintiff proceeded in forma pauperis in this litigation.19 The Commissioner notes

that the relevant statute instructs that the United States shall not be liable for costs incurred in a

case where an individual proceeds in forma pauperis.20 Therefore, the Commissioner argues that

costs should not be awarded to Plaintiff in this case.21


       13
            Id.
       14
            Id.
       15
            Id.
       16
            Id.
       17
            Rec. Doc. 27-3.
       18
            Rec. Doc. 29.
       19
            Id. at 1.
       20
            Id. at 1–2 (citing 28 U.S.C. § 1915(f)(1)).
       21
            Id. at 2.


                                                          3
             Case 2:18-cv-13862-NJB Document 31 Filed 08/28/20 Page 4 of 8




        Second, the Commissioner asserts that the Court should award attorney’s fees consistent

with the Consumer Price Index for the South Urban B area (“CPI-B”).22 According to the

Commissioner, the CPI-B suggests an EAJA rate of $191.85 per hour for work performed in 2018

and $194.36 per hour for work in 2019 and 2020.23 Therefore, the Commissioner argues that the

award in this case should be $1,103.14 for 2018 ($191.85 × 5.75 hours); $2,089.37 for 2019

($194.36 × 10.75 hours) and $2,721.04 ($194.36 ×14 hours) for a total of $5,913.55.24 Finally, the

Commissioner notes that the Supreme Court has held that EAJA awards are payable directly to

Plaintiff, as the prevailing party, not the attorney.25

                                               III. Law and Analysis

        Under the EAJA, the Court shall award to a prevailing party fees and other expenses

incurred by that party in any civil action, including proceedings for judicial review of agency

action, brought by or against the United States, “unless the court finds that the position of the

United States was substantially justified or that special circumstances make an award unjust.”26

Here, Plaintiff is a prevailing party entitled to attorney’s fees under the EAJA. Moreover, the

Commissioner does not argue that her position was substantially justified or that special

circumstances make an award of attorney’s fees unjust. Instead, the Commissioner only disputes

the request for recovery of costs and the hourly rate requested by Plaintiff.



        22
             Id.
        23
             Id. at 3.
        24
             Id.
        25
             Id. at 4 (citing Astrue v. Ratliff, 560 U.S. 586, 591–598 (2010)).
        26
             28 U.S.C. § 2412(d)(1)(A).


                                                             4
              Case 2:18-cv-13862-NJB Document 31 Filed 08/28/20 Page 5 of 8




         Plaintiff requests recovery of court costs, but she does not specify the costs she is seeking

to recover.27 Pursuant to 28 U.S.C. § 1915(f)(1), “the United States shall not be liable for any of

the costs [] incurred” in a case where the plaintiff proceeds in forma pauperis.28 Accordingly,

Plaintiff is not entitled to the recovery of court costs.

         Plaintiff requests that the Court award fees at an hourly rate of $195.29 The Commissioner

asserts that the Court should award attorney’s fees consistent with the CPI-B.30 According to the

Commissioner, the CPI-B suggests an EAJA rate of $191.85 per hour for work performed in 2018

and $194.36 per hour for work in 2019 and 2020.31 Under the EAJA, “attorney fees shall not be

awarded in excess of $125 per hour unless the court determines that an increase in the cost of living

or a special factor, such as the limited ability of qualified attorneys for the proceedings involved,

justifies a higher fee.”32 The district court has discretion to increase this hourly rate beyond the

statutory cap in order to arrive at a reasonable rate for attorney’s fees in a particular market.33

         The Fifth Circuit has held “that cost-of-living adjustments under the EAJA must be made

to reflect the appropriate rate in the year in which the services were rendered.”34 The EAJA was


         27
              Rec. Doc. 27-1 at 2.
         28
              28 U.S.C. § 1915(f)(1).
         29
              Rec. Doc. 27-1 at 2.
         30
              Rec. Doc. 29 at 2.
         31
              Id. at 3.
         32
              28 U.S.C. § 2412(d)(2)(A)(ii).
         33
             Yoes v. Barnhart, 467 F.3d 426, 426 (5th Cir. 2006) (per curiam) (“The Equal Access to Justice Act vests
the district courts with discretion to arrive at a reasonable rate for attorneys’ fees based on cost-of-living adjustments
and other factors. . . . These factors are market based.”).
         34
              Perales v. Casillas, 950 F.2d 1066, 1076 (5th Cir. 1992).


                                                            5
            Case 2:18-cv-13862-NJB Document 31 Filed 08/28/20 Page 6 of 8




amended in March 1996 to increase the statutory ceiling from $75 to $125 per hour. Therefore, the

Court looks to the cost-of-living increase from March 1996.35 Plaintiff has provided no evidence

of the increase in the cost of living in the New Orleans area during that period. The Commissioner

asserts that the CPI-B is the appropriate metric.36

       According to the Bureau of Labor Statistics report, the CPI-B rate was $100 in 1996.37 The

CPI-B rate is $154.447 for 2018, $155.489 for 2019, and $156.169 for the first half of 2020.38

Accordingly, the CPI-B has increased approximately 54.5 percent from 1996 to 2018, 55.5 percent

from 1996 to 2019, and 56.2 percent from 1996 to present. A 54.5 percent increase in the EAJA’s

statutory rate of $125 yields an adjusted hourly rate of $193.13; a 55.5 percent increase in the

EAJA’s statutory rate of $125 yields an adjusted hourly rate of $194.38; and a 56.2 percent increase

in the EAJA’s statutory rate of $125 yields an adjusted hourly rate of $195.25. Considering that

the majority of the work performed occurred in 2019, the Court will round the hourly rate to $194

for all work performed in the instant case. Applying the hourly rate of $194 to the 30.50 hours of

attorney time expended by Plaintiff’s counsel yields a fee of $5,917.

       Finally, Plaintiff urges the Court to make the fees award payable to her attorney. Plaintiff

submits a signed assignment of fees stating that she “assign[s] any and all rights to any attorney

fees payable under the Equal Access of Justice Act to [her] attorney, Robyn R. Griffin, and []




       35
            Id.
       36
            The Court takes judicial notice of the information in the Consumer Price Index. Fed. R. Evid. 201.
       37
          .See.https://data.bls.gov/timeseries/CUURN300SA0?amp%253bdata_tool=XGtable&output_view=data&
include_graphs=true (last visited Aug. 7, 2020).
       38
            Id.


                                                          6
            Case 2:18-cv-13862-NJB Document 31 Filed 08/28/20 Page 7 of 8




consent[s] to the payment of those fees directly to [her] attorney.”39 In Astrue v. Ratlif, the Supreme

Court held that “a § 2412(d) [EAJA] fees award is payable to the litigant and is therefore subject

to a Government offset to satisfy a pre-existing debt that the litigant owes to the United States.”40

Following this binding precedent, the Court will award attorneys’ fees to Plaintiff, rather than her

attorney.

                                           IV. Conclusion

       For the foregoing reasons, the Court grants Plaintiff’s “Motion for Attorney’s Fees” to the

extent that it requests that the Court award attorney’s fees. The Court denies the motion to the

extent that it requests recovery of court costs. The Court also limits the hourly rate to $194 for all

work performed in the instant case. Finally, the Court award attorney’s fees to Plaintiff rather than

Plaintiff’s attorney. Accordingly,




       39
            Rec. Doc. 27-3.
       40
            560 U.S. 586, 589 (2010).


                                                  7
            Case 2:18-cv-13862-NJB Document 31 Filed 08/28/20 Page 8 of 8




       IT IS HEREBY ORDERED that Plaintiff’s “Motion for Attorney’s Fees and Costs Under

the Equal Access to Justice Act”41 is GRANTED IN PART and DENIED IN PART.

       IT IS FURTHER ORDERED that Plaintiff Semeitous Francis is awarded attorneys’ fees

in the amount of $5,917, representing 30.5 hours of work at a rate of $194 per hour.

       IT IS FURTHER ORDERED that attorney’s fees are to be awarded directly to Plaintiff.
                                               28th
       NEW ORLEANS, LOUISIANA, this _____ day of August, 2020.


                                             __________________________________
                                             NANNETTE JOLIVETTE BROWN
                                             CHIEF JUDGE
                                             UNITED STATES DISTRICT COURT




       41
            Rec. Doc. 27.


                                                8
